EXHIBIT 10.55
Alion Science and Technology Corporation
Long-Term Incentive Plan
Award Agreement
     This Award Agreement (the “Agreement”) sets forth certain specific
information and agreements regarding the Award Opportunities granted by Alion
Science and Technology Corporation (the “Company”) to you, the Participant,
pursuant to the terms and conditions of the Alion Science and Technology
Corporation Long-Term Incentive Plan (the “Plan”).
     In order to be eligible for an Award Opportunity under the Plan, you must
sign and return this Agreement to: Ms. Katherine C. Madaleno, Senior Vice
President, Director, Human Resources, Alion Science and Technology 1750 Tysons
Boulevard, Suite 1300, McLean,
VA 22102-4220.
Section 1 — Award Opportunity

     
Participant
   
 
   
Date of Grant
   
 
   
Target Award Amount
   
 
   
Performance Cycle 1
  November 1, 2008 until the date of achievement of final Performance Goal
 
   
Vesting Date of Award
  The date as of which the final Performance Goal is achieved
 
   
Form of Award Payment
  Lump sum cash payment, with mandatory taxes withheld
 
   
Time of Award Payment
  Within 60 days after the Vesting Date of the Award

      Performance Goals   Target
Goal #1:
  The Company is in pro forma compliance with the Original Maximum Senior
Secured Leverage Ratio, as such term is defined in that certain Credit Agreement
dated as of August 2, 2004, by and among the Company, Credit Suisse and certain
other parties (as amended from time to time).

Section 2 — Determination of Earned Award
     At the end of the Performance Cycle, the Committee shall determine whether
you have achieved the Target for each of the performance goals listed above. If
you meet the Target for each of the performance goals, your award amount will be
the Target Award Amount, which is also referred to as the “Earned Award.”

Page 1 of 4



--------------------------------------------------------------------------------



 



Section 3 — Vesting and Payment of Award
     Earned Awards vest in full on the Vesting Date of the Award, provided you
are then in employment. Earned Awards that have vested in accordance with the
terms of this Agreement shall be payable as a lump sum cash payment to you
within 60 days after the Vesting Date of Award.
Section 4 — Death or Disability During Employment
     If you die or become Disabled during the Performance Cycle, you (or your
designated beneficiary, as the case may be) shall become immediately vested in
100% of your Target Award Amount. Payment of the award shall be made as a lump
sum cash payment to you (or to your designated beneficiary, as the case may be)
within 60 days after the occurrence of death or Disability.
Section 5 — Involuntary Termination Without Cause
     If your employment is involuntarily terminated by the Company without Cause
before the Vesting Date of Award, you shall become immediately vested in 100% of
your Target Award Amount. Payment of the award shall be made as a lump sum cash
payment within 60 days after your Termination of Employment.
Section 6 — Involuntary Termination for Cause or Voluntary Termination
     If your employment is terminated by the Company with Cause, or you
voluntarily terminate employment, before the Vesting Date, no award shall be
paid under this Agreement.
Section 7 — Change in Control
     In the event of a Change in Control during the Performance Cycle, you shall
be paid an amount equal to 100% of the Target Award in a lump sum cash payment
within 60 days after the effective date of the Change in Control.
Section 8 — Other Provisions
     All of the terms of the Plan are incorporated herein by reference.
Capitalized terms that are not otherwise defined in this Agreement have the
meanings ascribed to them in the Plan. You may not assign or alienate your
interest in the Plan or this Agreement. No assets will be set aside to satisfy
an award until actual payment is made. The Company will withhold all income,
payroll and other taxes and other assessments as it deems appropriate under law.
This Agreement and the Plan embody the entire understanding of the parties with
respect to the subject of this Agreement, and no person at the Company has made
any verbal or written assurances or representations regarding the subject of
this Agreement other than as contained herein or in the Plan.

Page 2 of 4



--------------------------------------------------------------------------------



 



Section 9 — Forfeiture of other Awards
     You hereby waive, disclaim and forfeit all of your right in and to any
award previously issued to you under any of the Company’s existing executive
incentive compensation plans, vesting on or prior to the Vesting Date and
remaining unpaid as of such date, including but not limited to awards issued
under the Company’s phantom stock plans.
     BY EXECUTING THIS AGREEMENT, YOU ACCEPT PARTICIPATION IN THE PLAN,
ACKNOWLEDGE THAT YOU HAVE READ AND UNDERSTAND THE PROVISIONS OF THIS AGREEMENT
AND THE PLAN, AND AGREE THAT THIS AGREEMENT SHALL GOVERN THE TERMS AND
CONDITIONS OF THIS AWARD, SUBJECT TO THE PROVISIONS OF THE PLAN. IN THE EVENT OF
ANY CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT AND THE PLAN, THE PLAN SHALL
CONTROL.
[Signatures follow on next page]

Page 3 of 4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and you, the Participant, have duly
executed this Agreement as of the Date of Grant set forth above.

                  COMPANY:   PARTICIPANT:
 
                Alion Science and Technology Corporation             A Delaware
corporation            
 
               
By:
                             
Name:
               
 
               
Title:
      Name:        
 
 
 
     
 
   

Page 4 of 4